Citation Nr: 1225559	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1958 to September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In May 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

Originally, the Veteran filed a service connection claim for PTSD.  Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been rephrased as reflected on the first page of this decision.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.  

2.  The Veteran's acquired psychiatric disorder did not have onset during or within one year of separation from service and is not otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained private treatment records, VA outpatient treatment records, and Social Security Administration (SSA) records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in May 2012.  Moreover, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, no evidence of an acquired psychiatric disorder for many years after separation, no diagnosis of PTSD, and no verified stressor, as well as no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.          § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Since the denial of the PTSD claim in this case is based on lack of diagnosis, there is no need to belabor the regulatory provisions regarding stressor verification.  Service connection presupposes a current diagnosis of the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran seeks service connection for an acquired psychiatric disorder.  The evidence shows that he has been diagnosed with depression.  None of the treatment records show a positive diagnosis of post-traumatic stress disorder (PTSD).  Without such a diagnosis, the service connection claim on that basis must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to a diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  The Board will consider the claim based on service connection for a psychiatric disorder other than PTSD.  

Service treatment records (STRs) are silent for complaint or treatment of any mental illness or symptomatology during service and personnel records show no indication of reprimands or action taken due to mental health or behavioral concerns.  The July 1961 separation examination and report of medical history show no indication of mental illness.  The psychiatric examination was normal.  Simply stated, the STRs and personnel records fail to show that the Veteran suffered an acquired psychiatric disability during service.  Neither is there a diagnosis of an acquired psychiatric disorder within the first post-service year.  Without incurrence in service or within the year thereafter being factually shown, service connection is denied under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Next, post-service evidence does not reflect mental health symptomatology for many years after service discharge.  Specifically, the first indication of a mental illness, depression, is in a VA treatment record dated in August 2008, dating over 40 years year after separation from service, weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  At that time, the Veteran reported a two year history of depression, which he believed was due to his diagnosis of prostate cancer.  He also indicated that this was the first contact with mental health services.  The Veteran has not alleged he received psychiatric treatment close in time to his military service.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to mental health for many years, the evidence includes the Veteran's statements and sworn testimony asserting nexus and continuity of symptoms.  Private medical records dated from 2000 show no diagnosis of a psychiatric disorder.  SSA records reflect complaints and findings for unrelated disorders.  During his hearing before the undersigned VLJ in May 2012, he said his depression was the result of being singled out and harassed during service.  He testified that he had never been diagnosed with PTSD, but that his disability was depression.  

The Board has considered the Veteran's statements and finds that he is competent to describe symptoms of his disability.  However, the Board finds that any allegations of suffering mental illness since service not credible.  Specifically, as noted during a VA treatment conducted in August 2008 he said he had a two year history of depression and he attributed it to his diagnosis of prostate cancer.  He did not indicate that any mental illness or symptoms had onset during service  

After service, he was examined by VA in March 1962, and there was no mention of any psychiatric disorder.  In fact, despite being treated by private examiners on numerous occasions since 2001, the first time he was treated for a mental health problem was in 2008 more than 40 years after separation from service.  Then he attributed his depression to a diagnosis of prostate cancer.  More importantly and weighing heavily against his claim is the fact that neither he nor any provider indicated a relationship between any acquired psychiatric disability and service in the records of treatment.  In summary, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

The Board has also considered the lay statement provided by his wife.  She stated in a June 2012 letter that the Veteran has had problems over the past 37 years.   The Veteran's wife is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to a diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  To the extent that her statement is offered to support a claim of continuity of symptomatology, the Board notes that she dates her observations beginning 37 years ago-that is, beginning in 1975, some 14 years after the Veteran's service.  

The final question, then, is whether service connection can be granted under 38 C.F.R. § 3.303(d) based on a post-service diagnosis which the evidence shows is related to service.  There is no such evidence here.  No medical provider has ever suggested there is a relationship between the post-service psychiatric diagnosis of depression and any disease or injury or event that occurred during the Veteran's military service.  As for the lay allegations, as noted above, they are not credible.  

The Board also finds that the Veteran is not competent to diagnose his symptoms or render a credible opinion regarding the etiology of his condition.  Acquired psychiatric disabilities are not readily observed by laypersons the Veteran has no training in the mental health field.  As shown by the medical records, a mental health provider has provided a diagnosis of depression for his condition.  Thus, without specialized training, the Veteran is not competent to render a credible opinion regarding any possible diagnosis or etiology.  

The Board has reviewed all of the evidence.  Unfortunately, while the Veteran has been diagnosed with depression in 2008, none of the competent and credible evidence suggests a link between his disability and service.  In light of the above discussion, the Board concludes that the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


